DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered.

Response to Arguments
Applicant’s arguments, see Pg. 7, filed 12/22/2021, with respect to the amendments to independent claim 1 have been fully considered and are persuasive. 
The amendments introduce a third option of determination that “1) a sensor of the at least one sensor of the subject vehicle is malfunctioning, 2) the sensor data associated with the provisional prediction is unreliable, or 3) the provision prediction logic is unreliable.” The Examiner notes that independent claim 1 was previously indicated as being allowable (see Notice of Allowance dated 09/09/2021), as none of King, Petousis, nor Thagadur Shivappa, individually or in combination, disclose or teach, in combination with the other claimed elements, a determination, based at least in part on the provisional prediction and the sensor data associated with the provisional prediction, one or more of that a sensor of the subject vehicle is malfunctioning and that the sensor data associated with the provisional prediction is unreliable. Further, none of King, Petousis, nor Thagadur Shivappa, individually or in combination, disclose or teach determining an alignment score that represents a degree of agreement 
Accordingly, independent claim 1 is considered to be allowable under 35 USC 103. However, after further search and consideration, claims 1-6 and 8-20 are rejected under 35 USC 101, as is discussed below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 8-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-6 and 8-20 are directed towards making predictions associated with an aspect relating to operating a subject vehicle along a path (i.e., a decision-making process). Decision-making processes fall within a subject matter grouping of abstract ideas which the Courts have considered ineligible (Mental processes or concepts performed in the human mind: i.e., an observation, evaluation, judgment, or opinion). The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claims 1-6 recite an apparatus with one or more processors, a memory, a prediction module, and a monitoring module. Claims 8-18 recite a method with at least one step. Claims 19-20 recite a non-transitory computer-readable medium including 
Under step 2 of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea. That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.
Regarding independent claim 1, the claim sets forth the abstract idea of making predictions in the following limitations:
generate a provisional prediction 
and a subsequent prediction… associated with the aspect relating to operating the subject vehicle along the path;
analyze the provisional prediction in relation to the subsequent prediction about the aspect to determine a correspondence between the provisional prediction and the subsequent prediction,
in response to determining that the correspondence satisfies an inaccuracy threshold… log potential inaccuracies in generating predictions 
determine… one or more of the following: 1) a sensor of the at least one sensor of the subject vehicle is malfunctioning, 2) the sensor data associated with the provisional prediction is unreliable, or 3) the provisional prediction logic is unreliable.
The above-recited limitations establish abstract decision-making processes which are readily performed mentally or with the assistance of pen and paper. An individual would be readily capable of making predictions based on acquired sensor data (e.g., predicting that a collision is imminent based on acquired sensor data). Similarly, it would be trivial for one to compare a provisional and subsequent prediction for a correspondence and determining whether or not a sensor/logic malfunction has occurred, such as through mentally determining agreement/disagreement of the predictions or sensor data. Further, 
Claim 1 does recite additional elements:
one or more processors;
memory communicably coupled to the one or more processors
instructions that when executed by the one or more processors cause the one or more processors to…
a prediction module including instructions
at least one sensor of a subject vehicle
sensor data from at least one sensor of a subject vehicle
subsequent sensor data obtained at a subsequent point in time
the provisional prediction being associated with an aspect relating to operating the subject vehicle along a path,
a monitoring module including instructions
store the provisional prediction and the sensor data associated with the provisional prediction
the sensor data associated with the provisional prediction
These additional elements merely amount to reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. The specification sets forth the general-purpose nature of the computing technology in at least paragraph [0059], where it is disclosed that the processor 110 can be an electronic control unit (i.e., a generic computing element well-known in the art). The same paragraph discloses that the memory may include RAM, flash memory, ROM, PROM, or any other suitable storage medium, or any combination thereof. The vehicle sensors are disclosed in paragraph [0067] to “include any suitable type of sensor”. In other words, the technology used to implement the invention is not specific or integral to the claim.
Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.
Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements amount to significantly more than the abstract idea). In the instant case, the additional elements, considered both individually and as an ordered combination, merely generally link the use of the judicial exception to a particular technological environment and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see MPEP 2106.05(f)). Accordingly, the Examiner asserts that the limitations do not provide an inventive concept, and the claim is ineligible for patent.
Regarding claim 2, which sets forth:
wherein the monitoring module further includes instructions to determine that the correspondence satisfies the inaccuracy threshold when a responsive action that is planned for the subject vehicle based, at least in part, on the provisional prediction differs from a subsequent responsive action of the subject vehicle that is determined based on the subsequent prediction.
Such a recitation merely embellishes the abstract idea of making predictions applied to generic computer hardware. In particular, the determination that the correspondence satisfies the inaccuracy threshold is readily performed mentally or with the assistance of pen and paper. As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.

wherein the monitoring module further includes instructions to determine that the correspondence satisfies the inaccuracy threshold when an event predicted by the provisional prediction does not occur and a subsequent event predicted by the subsequent prediction does occur.
Such a recitation merely embellishes the abstract idea of making predictions applied to generic computer hardware. In particular, the determination that the correspondence satisfies the inaccuracy threshold is readily performed mentally or with the assistance of pen and paper. As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Regarding claim 4, which sets forth:
wherein the monitoring module further includes instructions to determine that the correspondence satisfies the inaccuracy threshold by identifying a variation between the provisional prediction and the subsequent prediction by comparing attributes of the provisional prediction and the subsequent prediction.
Such a recitation merely embellishes the abstract idea of making predictions applied to generic computer hardware. In particular, the determination that the correspondence satisfies the inaccuracy threshold is readily performed mentally or with the assistance of pen and paper. As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Regarding claim 5, which sets forth:
wherein the provisional prediction and the subsequent prediction predict one or more of: a movement of an object detected in the sensor data, a position, relative to the subject 
Such a recitation merely embellishes the abstract idea of making predictions applied to generic computer hardware. In particular, the recitation merely specifies the nature of the provisional and subsequent predictions, each of which are readily predicted mentally. As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Regarding claim 6, which sets forth:
wherein the aspect relates to maneuvers that the subject vehicle executes along the path or events that occur along the path.
Such a recitation merely embellishes the abstract idea of making predictions applied to generic computer hardware. In particular, the recitation merely specifies the nature of the aspect relating to operating the subject vehicle along a path, which is readily considered mentally or with the assistance of pen and paper. As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Regarding independent claim 8, which sets forth:
A method for improving operation of an autonomous/semi- autonomous vehicle, comprising:
generating a provisional prediction according to sensor data from at least one sensor of a subject vehicle,
the provisional prediction being associated with an aspect relating to operating the subject vehicle along a path;
the provisional prediction being associated with an aspect relating to operating the subject vehicle along a path; generating a subsequent prediction, according to subsequent sensor 
determining an alignment score that represents a degree of agreement between the provisional prediction and the subsequent prediction;
the provisional prediction being associated with an aspect relating to operating the subject vehicle along a path; generating a subsequent prediction, according to subsequent sensor data obtained at a subsequent point in time, associated with the aspect relating to operating the subject vehicle along the path; determining an alignment score that represents a degree of agreement between the provisional prediction and the subsequent prediction; and in response to determining that the alignment score satisfies an inaccuracy threshold, storing the provisional prediction and the sensor data associated with the provisional prediction to log potential inaccuracies that occur in generating predictions based, at least in part, on the sensor data.
Such a recitation is substantially parallel to the recitation of independent claim 1. Further, such a recitation merely embellishes the abstract idea of making predictions. In fact, the recitation of independent claim 8 is claimed at a higher level of generality than that of independent claim 1, as the processor and memory are not included in independent claim 8. As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Regarding claim 9, which sets forth:
determining that the alignment score satisfies the inaccuracy threshold when a responsive action that is planned for the subject vehicle based, at least in part, on the provisional prediction differs from a subsequent responsive action of the subject vehicle that is determined based on the subsequent prediction.
Such a recitation merely embellishes the abstract idea of making predictions applied to generic computer hardware. In particular, the determination that the alignment score satisfies the inaccuracy 
Regarding claim 10, which sets forth:
determining that the alignment score satisfies the inaccuracy threshold when an event predicted by the provisional prediction does not occur and a subsequent event predicted by the subsequent prediction does occur.
Such a recitation merely embellishes the abstract idea of making predictions applied to generic computer hardware. In particular, the determination that the alignment score satisfies the inaccuracy threshold is readily performed mentally or with the assistance of pen and paper. As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 8.
Regarding claim 11, which sets forth:
determining that the alignment score satisfies the inaccuracy threshold by identifying a variation between the provisional prediction and the subsequent prediction by comparing attributes of the provisional prediction and the subsequent prediction.
Such a recitation merely embellishes the abstract idea of making predictions applied to generic computer hardware. In particular, the determination that the alignment score satisfies the inaccuracy threshold is readily performed mentally or with the assistance of pen and paper. As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 8.
Regarding claim 12, which sets forth:
wherein the provisional prediction and the subsequent prediction predict one or more of: a movement of an object detected in the sensor data, a position, relative to the subject vehicle, of the object detected in the sensor data, or an action of an agent detected in the sensor data.
Such a recitation merely embellishes the abstract idea of making predictions applied to generic computer hardware. In particular, the recitation merely specifies the nature of the provisional and subsequent predictions, each of which are readily predicted mentally. As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 8.
Regarding claim 13, which sets forth:
wherein the aspect relates to maneuvers that the subject vehicle executes along the path or events that occur along the path.
Such a recitation merely embellishes the abstract idea of making predictions applied to generic computer hardware. In particular, the recitation merely specifies the nature of the aspect relating to operating the subject vehicle along a path, which is readily considered mentally or with the assistance of pen and paper. As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 8.
Regarding claim 14, which sets forth:
determining, based at least in part on the provisional prediction and the sensor data associated with the provisional prediction, one or more of the following: 1) a sensor of the at least one sensor of the subject vehicle is malfunctioning, or 2) the sensor data associated with the provisional prediction is unreliable.
Such a recitation merely embellishes the abstract idea of making predictions applied to generic computer hardware. In particular, the recitation merely provides an additional step of determination which is readily performed mentally or with the assistance of pen and paper. As such, it does not integrate the 
Regarding claim 15, which sets forth:
adjusting a prediction algorithm for generating predictions based on the sensor data associated with the provisional prediction.
Such a recitation merely embellishes the abstract idea of making predictions applied to generic computer hardware. In particular, the recitation merely provides an additional step of adjusting a prediction algorithm for generating predictions, which is readily performed mentally or with the assistance of pen and paper. As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 8.
Regarding claim 16, which sets forth:
wherein the adjusting the prediction algorithm includes changing one or more of: training data used in machine learning for the prediction algorithm, a calculation timing of the prediction algorithm relative to an amount of data generated by the at least one sensor of the subject vehicle, or input parameters of the prediction algorithm.
Such a recitation merely embellishes the abstract idea of making predictions applied to generic computer hardware. In particular, the recitation merely provides additional detail to the step of adjusting a prediction algorithm for generating predictions, which is readily performed mentally or with the assistance of pen and paper. As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 8.
Regarding claim 17, which sets forth:
wherein the storing the provisional prediction and the sensor data associated with the provisional prediction includes storing the sensor data generated by the at least one sensor over a period of time prior to generation of the provisional prediction, a responsive 
Such a recitation merely embellishes the abstract idea of making predictions applied to generic computer hardware. In particular, the Examiner notes that the act of storing the provisional prediction and the sensor data associated with the provisional prediction over a period of time amounts to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” recited at a high level of generality such that it could be practically performed in the human mind (see MPEP 2106.04(a)(2)). As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 8.
Regarding claim 18, which sets forth:
transmitting the provisional prediction and the sensor data associated with the provisional prediction to a cloud-based system to log errors.
Such a recitation merely embellishes the abstract idea of making predictions applied to generic computer hardware. In particular, the Examiner notes that the act of transmitting the provisional prediction and the sensor data associated with the provisional prediction to a cloud-based system amounts to the mere receiving or transmitting of data over a network, an activity which the Courts have recognized as well-understood, routine, and conventional functions (see MPEP 2106.05(d)). As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 8.
Regarding independent claim 19, which sets forth:
A non-transitory computer-readable medium for detecting inaccurate predictions generated in a vehicle system
and including instructions that when executed by one or more processors cause the one or more processors to:
generate a provisional prediction according to sensor data from at least one sensor of a subject vehicle,
the provisional prediction being associated with an aspect relating to operating the subject vehicle along a path;
generate a subsequent prediction, according to subsequent sensor data obtained at a subsequent point in time, associated with the aspect relating to operating the subject vehicle along the path;
determine an alignment score that represents a degree of agreement between the provisional prediction and the subsequent prediction;
and in response to determining that the alignment score satisfies an inaccuracy threshold, storing the provisional prediction and the sensor data associated with the provisional prediction to log potential errors in generating predictions based, at least in part, on the sensor data.
Such a recitation is substantially parallel to the recitation of independent claim 1. Further, such a recitation merely embellishes the abstract idea of making predictions. In fact, the recitation of independent claim 19 is claimed at a similar level of generality of that of independent claim 1, particularly with respect to the generic processor component. As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Regarding claim 20, which sets forth:
wherein the instructions further include instructions to transmit the provisional prediction and the sensor data associated with the provisional prediction to a cloud-based system to log errors.
Such a recitation merely embellishes the abstract idea of making predictions applied to generic computer hardware. In particular, the Examiner notes that the act of transmitting the provisional 
	The Examiner notes that the specification of the instant application discloses concrete steps of vehicle control in at least paragraphs [0074]-[0075], where it is disclosed that the processor(s) may be operable to control the navigation and/or maneuvering of the vehicle 100 by controlling one or more of the vehicle systems 140 and/or components thereof. This control appears to be related to the sensor data acquired by the vehicle (see at least [0081]), where it is disclosed that driving maneuvers may be implemented based on data acquired by the sensor system 120. Paragraph [0032] discloses that the path planning module 240 can generate a movement plan 290 for the autonomous vehicle based at least in part on one or more of the predictions. That is, the abstract idea of making predictions is applied to generate a movement plan for a vehicle and subsequently control the movement of the vehicle based on the generated movement plan. It is the opinion of the Examiner that the incorporation of a step of explicit control of the vehicle, such as discussed above, would integrate the abstract idea into a practical application, and would therefore provide an inventive concept.

Allowable Subject Matter
Claims 1, 8, and 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action.
Claims 2-6, 9-18, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078. The examiner can normally be reached M-F 7:30AM - 4:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.T.G./Examiner, Art Unit 3662           

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662